It is ordered and adjudged by this court, that the judgment of the said circuit court be and the same hereby is reversed for error in computing and determining the specific amounts to be' paid by the administrator, and in ascertaining and determining the basis for distribution of. the proceeds arising from the sale of the real estate herein. And this court proceeding to render the judgment the circuit court should have rendered it is considered and adjudged that the judgment of the court of common pleas be and the same hereby is reversed for error in adjudging that the interest of Stanley Holdren in the real estate devised to him by the will of his *521father, John W. Holdren, is not subject to be charged, with the value of the life estate therein of Emma. Holdren, by way of compensation to the other devises under said will, because of the election of said Emma Holdren, not to take under said will. And this cause is remanded to the court of common pleas of Payette county with instructions to ascertain and determine the value of the life estate of the said Emma Holdren in the real estate devised to Stanley Holdren — the value of the dower estate of said Emma Holdren in the whole of the real estate devised by the will of her husband, John W. Holdren, — the amount and value of the personal property of said estate, and the amount of the debts of said estate including the specific legacies charged upon the real estate and the costs of administration. And when these several amounts shall have been ascertained, to order and direct that distribution be-made of the proceeds arising from the sale of the real estate as follows: 1. The debts, costs of administration and specific legacies charged on said real estate.- 2. To Emma Holdren the estimated value of her dower in the whole of the premises. 3. To the-devisees other than Stanley Holdren, the-amount found to be the value of the life estate of Emma Holdren together with the value of the personal property. 4. The residue one-sixth to William Holdren, one-sixth to Reuben Holdren, one-sixth to Lafayette Holdren, one-sixth to Ira Holdren, one-sixth to Stanley Holdren, and one-sixth to the children of Mattie Harper, as devisees under the-will of John W. Holdren.
Shauck, C. J., Price, Crew, Summers and Spear., JJ., concur.